DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to correspondence filed on 08/30/2021, and subsequent amendment as a result of Proposed Examiner’s Amendment. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with KEVIN McDERMOTT (Reg. no. 35946) on 09/07/2021.
The application has been amended as follows: 

Claims, 1, 10, 14, 16 and 17 have been amended and replaced as follows:

Claim 1 amended and replaced as follows:
1. A method for recovering heat from a flue gas from an engine, the method comprising:
supplying flue gas from the engine to a flue gas chamber of a heat exchanger, and supplying coolant liquid to a vaporization chamber of said heat exchanger, wherein said coolant liquid vaporizes in the vaporization chamber to give vapor,
using the vapor to drive an expansion device, thereby recovering said heat as mechanical work or electrical energy,
condensing the vapor in a condenser downstream of said expansion device to give condensate, pressurizing the condensate in a pump to give pressurized condensate, and supplying the pressurized condensate to the vaporization chamber as said coolant,
providing a casing for the vaporization chamber, wherein the casing comprising heat flow restrictions,
providing a heat exchanging wall between said flue gas chamber and said vaporization chamber, wherein said coolant liquid flows in contact with said heat exchanging wall in heat exchanging contact with flue gas in said flue gas chamber thereby causing vaporization of said coolant liquid,
 providing a plurality of flow modifying structures in said vaporization chamber that extend from the heat exchanging wall and are arranged in series in a direction of the flow of coolant liquid and that are each configured for modifying the flow of the coolant liquid and the vapor in said vaporization chamber,
wherein each of said flow-modifying structures comprises:
a first part, wherein a channel for coolant is divided into at least two channels for coolant, and a second part, arranged downstream of the first part, wherein the at least two channels for coolant are combined into a single channel for coolant,

an inlet for pressurized coolant liquid and an inlet plenum between said inlet and a first end of said vaporization chamber,
an outlet for vapor at an opposite second end of said vaporization chamber, wherein said first end and second end define a length of said vaporization chamber between them, and
an outlet plenum between said second end and said outlet.

Claim 10 amended and replaced as follows 
10. A heat recovery system comprising:
a heat exchanger with a first chamber and a vaporization chamber and a heat exchanging wall between said chambers, and an inlet for pressurized coolant liquid and an outlet for coolant vapor, wherein said inlet and outlet are connected to said vaporization chamber, and wherein the first chamber has an inlet and an outlet for a first fluid stream,
an expansion device connected to said outlet,
a condenser for condensing vapor arranged downstream of said expansion device, with an outlet for condensate, and
a pump for pressurizing the condensate, and a connection from said pump to said inlet,
a casing for the vaporization chamber , wherein the casing compressing heat flow restrictions,
wherein said vaporization chamber comprises a plurality of flow-modifying structures that extend from the heat exchanging wall and are arranged in series in a direction of the flow of coolant liquid and that are each configured for modifying the flow of the coolant liquid and the coolant vapor in said vaporization chamber,
wherein each of said flow-modifying structures comprises:

wherein said heat exchanger comprises
an inlet for pressurized coolant liquid and an inlet plenum between said inlet and a first end of said vaporization chamber,
an outlet for vapor at an opposite second end of said vaporization chamber, wherein said first end and second end define a length of said vaporization chamber between them, and
an outlet plenum between said second end and said outlet,
wherein said flow-modifying structures are protrusions of said wall into said vaporization chamber,
wherein said vaporization chamber comprises as said protrusions staggered rows of pillars,
wherein said rows are distributed over said length of the vaporization chamber,
wherein in each row the pillars are distributed in width direction transversal to said length, and
wherein for a pair of neighboring rows, the pillars have a different position in said width direction, such that the rows of pillars are staggered.

Claim 14 amended and replaced as follows 
14. [[A vehicle comprising a combustion engine and a heat recovery system according to claim 10 wherein an outlet for exhaust gas of said combustion engine is connected with an inlet of said first chamber.
Claim 16 amended and replaced as follows 
16. A method for recovering heat from a flue gas from an engine, the method comprising:
supplying flue gas from the engine to a flue gas chamber of a heat exchanger, and supplying coolant liquid to a vaporization chamber of said heat exchanger, wherein said coolant liquid vaporizes in the vaporization chamber to give vapor,
using the vapor to drive an expansion device, thereby recovering said heat as mechanical work or electrical energy, 
condensing the vapor in a condenser downstream of said expansion device to give condensate, pressurizing the condensate in a pump to give pressurized condensate, and supplying the pressurized condensate to the vaporization chamber as said coolant, 
providing a casing for the vaporization chamber, wherein the casing comprising heat flow restrictions,
providing a heat exchanging wall between said flue gas chamber and said vaporization chamber, wherein said coolant liquid flows in contact with said heat exchanging wall in heat exchanging contact with flue gas in said flue gas chamber thereby causing vaporization of said coolant liquid, and 
providing a plurality of flow modifying structures in said vaporization chamber that extend from the heat exchanging wall and are arranged in series in a direction of the flow of coolant liquid and that are each configured for modifying the flow of the coolant liquid and the vapor in said vaporization chamber, 
wherein each of said flow-modifying structures comprises: 
a first part, wherein a channel for coolant is divided into at least two channels for coolant, and 
a second part, arranged downstream of the first part, wherein the at least two channels for coolant are combined into a single channel for coolant, 
wherein the channels between two flow-modifying structures have a maximum dimension of less than 5.0 mm.

Claim 17 amended and replaced as follows 
17. A method for recovering heat from a flue gas from an engine, the method comprising: 
supplying flue gas from the engine to a flue gas chamber of a heat exchanger, and supplying coolant liquid to a vaporization chamber of said heat exchanger, wherein said coolant liquid vaporizes in the vaporization chamber to give vapor,
using the vapor to drive an expansion device, thereby recovering said heat as mechanical work or electrical energy, preferably using a generator,
condensing the vapor in a condenser downstream of said expansion device to give condensate, pressurizing the condensate in a pump to give pressurized condensate, and supplying the pressurized condensate to the vaporization chamber as said coolant,
providing a casing for the vaporization chamber, wherein the casing comprising heat flow restrictions,
providing a heat exchanging wall between said flue gas chamber and said vaporization chamber, wherein said coolant liquid flows in contact with said heat exchanging wall in heat exchanging contact with flue gas in said flue gas chamber thereby causing vaporization of said coolant liquid, wherein said coolant liquid in said vaporization chamber and said flue gas in said flue gas chamber are in counter-current flow over said heat exchanging wall, and
providing said heat exchanging wall of said vaporization chamber with a plurality of flow-modifying structures that extend from the heat exchanging wall and are arranged in series in a direction of the flow of coolant liquid and that are each configured for modifying the flow of the coolant liquid and the vapor in said vaporization chamber,
wherein each of said flow-modifying structures comprises:
a first part, wherein a channel for coolant is divided into at least two channels for coolant, and 
a second part, arranged downstream of the first part, wherein the at least two channels for coolant are combined into a single channel for coolant.


Allowable Subject Matter
Claims 1-14, 16-21 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 10, 16, 17 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A method for recovering heat from a flue gas from an engine, the method including: supplying flue gas from the engine to a flue gas chamber of a heat exchanger, and supplying coolant liquid to a vaporization chamber of said heat exchanger, wherein said coolant liquid vaporizes in the vaporization chamber to give vapor, using the vapor to drive an expansion device, thereby recovering said heat as mechanical work or electrical energy, in combination with providing a casing for the vaporization chamber, wherein the casing comprising heat flow restrictions, providing a heat exchanging wall between said flue gas chamber and said vaporization chamber, wherein said coolant liquid flows in contact with said heat exchanging wall in heat exchanging contact with flue gas in said flue gas chamber thereby causing vaporization of said coolant liquid,” as claimed in claim 1, which technologically and structurally differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 10:
The prior art of record does not teach “A heat recovery system including: a heat exchanger with a first chamber and a vaporization chamber and a heat exchanging wall between said chambers, and an inlet for pressurized coolant liquid and an outlet for coolant vapor, wherein said inlet and outlet are connected to said vaporization chamber, and wherein the first chamber has an inlet and an outlet for a first fluid stream, in combination with a casing for the vaporization chamber , wherein the casing compressing heat flow restrictions; wherein said vaporization chamber comprises a plurality of flow-modifying structures that extend from the heat exchanging wall and are arranged in series in a direction of the flow of coolant liquid and that are each configured for modifying the flow of the coolant liquid and the coolant vapor in said vaporization chamber,” as claimed in claim 10, which technologically and structurally differs from prior art from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Regarding Claim 16:
“A method for recovering heat from a flue gas from an engine, the method including: supplying flue gas from the engine to a flue gas chamber of a heat exchanger, and supplying coolant liquid to a vaporization chamber of said heat exchanger, wherein said coolant liquid vaporizes in the vaporization chamber to give vapor, using the vapor to drive an expansion device, thereby recovering said heat as mechanical work or electrical energy in combination with providing a casing for the vaporization chamber, wherein the casing comprising heat flow restrictions; providing a heat exchanging wall between said flue gas chamber and said vaporization chamber, wherein said coolant liquid flows in contact with said heat exchanging wall in heat exchanging contact with flue gas in said flue gas chamber thereby causing vaporization of said coolant liquid” as claimed in claim 16, which technologically differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.


Regarding Claim 17:
“A method for recovering heat from a flue gas from an engine, the method comprising: supplying flue gas from the engine to a flue gas chamber of a heat exchanger, and supplying coolant liquid to a vaporization chamber of said heat exchanger, wherein said coolant liquid vaporizes in the vaporization chamber to give vapor, using the vapor to drive an expansion device, thereby recovering said heat as mechanical work or electrical energy, preferably using a generator, in combination with providing a casing for the vaporization chamber, wherein the casing comprising heat flow restrictions; providing a heat exchanging wall between said flue gas chamber and said vaporization chamber, wherein said coolant liquid flows in contact with said heat exchanging wall in heat exchanging contact with flue gas in said flue gas chamber thereby causing vaporization of said coolant liquid, wherein said coolant liquid in said vaporization chamber and said flue gas in said flue gas chamber are in counter-current flow over said heat exchanging wall” as claimed in claim 17, which technologically differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 8, 2021